Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 1 of 26 PageID# 25497



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division



     Sony Music Entertainment,et ai.

                            Plaintiffs,

             V.                                                 Case No. 1;18-cv-950-LO-IDD
                                                                Hon. Liam O'Grady
     Cox Communications,Inc.,et ai.

                            Defendants.



                    AMENDED MEMORANDUM OPINION AND ORDER


         Before the Court are the Parties' Cross Motions for Summary Judgment. Dkt. 312(Pis.'
 Mot.), Dkt. 328(Defs.' Mot.). In a hearing before the Court on November 26,2019, Defendants

 directed the Court's attention to an issue regarding the knowledge element for contributory
 infringement, and its treatment at summary judgment. Specifically, there is confusion regarding
 the treatment of musical compositions within a primafacie case for contributory liability. The
 Court agrees with the Parties that clarification is appropriate, and takes this opportunity to clarify
 its ruling. As to knowledge of musical compositions in suit. Section 1I.B.2 is replaced, and this
 opinion supersedes the Memorandum Opinion and Order of November 15,2019(Dkt. 586).
        Fifty-three members ofthe recording industry ("Plaintiffs" or "Sony") bring this action
 for copyright infiingement. They seek relief from Cox Communications, Inc. and CoxCom,
 LLC("Defendants" or"Cox")for infringement of Plaintiffs' works that allegedly occurred by
 unauthorized download and distribution of files using Cox's network. Plaintiffs allege both
 contributory infringement and vicarious liability for infnngement by Cox's internet subscribers.

 Specifically, Plaintiffs claim that Defendants are liable for infringement of 7,068 copyrighted
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 2 of 26 PageID# 25498
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 3 of 26 PageID# 25499
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 4 of 26 PageID# 25500
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 5 of 26 PageID# 25501
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 6 of 26 PageID# 25502
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 7 of 26 PageID# 25503
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 8 of 26 PageID# 25504
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 9 of 26 PageID# 25505
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 10 of 26 PageID# 25506
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 11 of 26 PageID# 25507
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 12 of 26 PageID# 25508
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 13 of 26 PageID# 25509
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 14 of 26 PageID# 25510
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 15 of 26 PageID# 25511
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 16 of 26 PageID# 25512
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 17 of 26 PageID# 25513
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 18 of 26 PageID# 25514
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 19 of 26 PageID# 25515
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 20 of 26 PageID# 25516
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 21 of 26 PageID# 25517
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 22 of 26 PageID# 25518
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 23 of 26 PageID# 25519
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 24 of 26 PageID# 25520
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 25 of 26 PageID# 25521
Case 1:18-cv-00950-LO-JFA Document 610 Filed 11/27/19 Page 26 of 26 PageID# 25522
